Name: 2011/360/EU: Commission Implementing Decision of 20Ã June 2011 amending Decision 2008/855/EC as regards animal health control measures relating to classical swine fever in Hungary and Slovakia (notified under document C(2011) 4213) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: Europe;  agricultural activity;  agricultural policy;  trade policy;  means of agricultural production
 Date Published: 2011-06-22

 22.6.2011 EN Official Journal of the European Union L 162/15 COMMISSION IMPLEMENTING DECISION of 20 June 2011 amending Decision 2008/855/EC as regards animal health control measures relating to classical swine fever in Hungary and Slovakia (notified under document C(2011) 4213) (Text with EEA relevance) (2011/360/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Decision 2008/855/EC of 3 November 2008 concerning animal health control measures relating to classical swine fever in certain Member States (3) lays down certain control measures concerning classical swine fever in the Member States or regions thereof set out in the Annex to that Decision. (2) Hungary has informed the Commission about the recent developments with regard to that disease in feral pigs in the territory of the county of Heves and in certain areas of the territory of the county of Borsod-AbaÃ ºj-ZemplÃ ©n. (3) That information indicates that classical swine fever in feral pigs has been eradicated in the territory of those counties. Accordingly, those areas where the situation improved should be removed from the list in the Annex to Decision 2008/855/EC and the measures provided for in that Decision should no longer apply to them. (4) Slovakia has informed the Commission about the recent developments with regard to that disease in domestic and feral pigs in the territories listed for that Member State in the Annex to Decision 2008/855/EC. (5) That information indicates that classical swine fever in domestic and feral pigs has been eradicated in those territories. Accordingly, those areas where the situation improved should be removed from the list in the Annex to Decision 2008/855/EC and the measures provided for in that Decision should no longer apply to the whole territory of Slovakia. (6) Decision 2008/855/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2008/855/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 June 2011. For the Commission John DALLI Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 302, 13.11.2008, p. 19. ANNEX Part I of the Annex to Decision 2008/855/EC is amended as follows: (1) point 3 is replaced by the following: 3. Hungary The territory of the county of NÃ ³grÃ ¡d and the territory of the county of Pest located north and east of the Danube, south of the border with Slovakia, west of the border with the county of NÃ ³grÃ ¡d and north of the motorway E71.; (2) point 4 is deleted.